DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,725,911 and claims 1-20 of U.S. Patent No. 11,080,187. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floerendo et al. (US 2015/0142819), hereinafter referred to as Floerendo in view of Verilli et al. (US 2018/0074949), hereinafter referred to as Verilli.

Referring to claim 1, Florendo teaches, as claimed, a computer implemented method of memory management for an in-memory database, the method comprising: storing, in a secondary storage, a paged data vector, wherein the paged data vector includes a plurality of chunks (i.e.-loading one or more paged data blocks into a persistent storage/memory, page 1, ¶10, lines 5-6), and wherein the plurality of chunks are logically arranged in the paged data vector as a plurality of pages (i.e.-large data values are logically formed in a directory structure, page 1, ¶32, lines 17-20); receiving a data request (i.e.-receiving an entry request, page 1, ¶10, lines 1-2); identifying a subset of the plurality of pages that relate to the data request (i.e.-search for the entry request, page 1, ¶10, lines 7-8); loading, from the secondary storage to a main memory, at least one page of the subset of the plurality of pages that have been  identified as relating to the data request (i.e.-searched paged data are loaded into memory, page 8, ¶92, lines ); and executing the data request using the at least one page of the subset of the plurality of pages in the main memory (i.e.-searching appropriate block that is loaded into memory, page 9, ¶110). 
However, Florendo does not explicitly teach wherein the plurality of chunks are compressed using non-uniform compression. 
On the other hand, Verilli discloses adaptive compression method in CPU based systems wherein data are compressed using non-uniform compression (i.e.-first and second differing compression methods, page 1, ¶6, lines 12-18). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Florendo so that the plurality of chunks are compressed using non-uniform compression, as taught by Verilli. The motivation for doing so would have been to provide a compression scheme that enables higher compression ratios while reducing memory bandwidth consumption. 

As to claim 2, the modified Florendo in view of Verilli teaches the method of claim 1, wherein for the non-uniform compression, at least a first chunk is compressed using a first compression type and at least a second chunk is compressed using a second compression type, wherein the first chunk differs from the second chunk, and wherein the first compression type differs from the second compression type (see Verilli, page 1, ¶6, lines 12-18).

As to claim 3, the modified Florendo in view of Verilli teaches the method of claim 1, wherein the paged data vector is generated by a method including: calculating a chunk size for a data vector; and encoding the data vector according to the chunk size to form a paged uniform-partition tree data structure corresponding to the paged data vector (see Verilli, page 4, ¶32, lines 9-17).

As to claim 5, the modified Florendo in view of Verilli teaches the method of claim 1, wherein the paged data vector is generated by a method including: calculating a chunk size for a data vector, wherein the chunk size is calculated to target a target compression ratio (see Verilli, page 2, ¶19, lines 7-13).

As to claim 9, the modified Florendo teaches the method of claim 1, wherein identifying the subset of the plurality of pages that relate to the data request comprises: traversing the plurality of chunks in the paged data structure, starting at a root node, one chunk at a time (page 10, ¶117, lines 10-11).

As to claim 14, the modified Florendo in view of Verilli teaches the method of claim 1, wherein the non-uniform compression includes at least two compression types, wherein the at least two compression types include prefix encoding, run length encoding, cluster encoding, sparse encoding, and indirect encoding (see Verilli, page 4, ¶31, lines 7-11).

Referring to claim 15-17, the claims are substantially the same as claims 1-3, 5, 9 and 14, hence the rejection of claims 1-3, 5, 9 and 14 is applied accordingly.

Referring to claim 18-20, the claims are substantially the same as claims 1-3, 5, 9 and 14, hence the rejection of claims 1-3, 5, 9 and 14 is applied accordingly.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Floerendo in view of Verilli, as applied to claims 1, 15 and 18 above, and further in view of Leung et al. (US 8,606,818), hereinafter referred to as Leung.

As to claim 10, the modified Florendo teaches the claimed invention except the limitation of claim 10.
	On the other hand, Leung discloses method and system comprised of hierarchical data structures that includes a root/parent node and one or multiple child node (col. 3, lines 62-67 and col. 4, lines 7-8). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Florendo so that the paged data vector has a root node and at least one child node, as taught by Leung. The motivation for doing so would have been for optimizing of storage of one-to-one or one-to-many of data to contiguous regions of hierarchical data structure in a memory. 

As to claim 11, the modified Florendo in view of Leung teaches the method of claim 10, wherein the root node corresponds to a logical representation of the plurality of chunks, and wherein a child node corresponds to a single chunk of the plurality of chunks of the root node (see Leung, col. 4, lines 13-15).

As to claim 12, the modified Florendo in view of Leung teaches the method of claim 10, wherein the at least one child node corresponds to at least one oversize chunk, wherein a particular child node corresponds to a particular oversize chunk (see Leung, col. 4, lines 7-8).

As to claim 13, the modified Florendo in view of Leung teaches the method of claim 10, wherein the at least one child node corresponds to a plurality of child nodes including a first child node and a second child node, wherein the second child node is a child of the first child node (see Leung, col. 3, lines 62-67 and col. 4, lines 7-8).
Claim Objections 
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weyerhaeuser et al. (US 2013/0325874), Xu et al. (US 10,686,466) and Berman et al. (US 2018/0081754), do teach a method and system configured to compress plurality of chunks of digital data using non-uniform data compression technique.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184